Exhibit 99.1 Date: 29/03/2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities NYSE Subject: ADVANTAGE OIL & GAS LTD Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 21/04/2010 Record Date for Voting (if applicable) : 21/04/2010 Beneficial Ownership Determination Date : 21/04/2010 Meeting Date : 26/05/2010 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 00765F101 CA00765F1018 COMMON USA 00765F309 US00765F3091 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ADVANTAGE OIL & GAS LTD
